Por ouaNto, los únicos señalamientos que han sido alega-dos por el apelante son:
“Primero: Estimar que la prueba de cargo aportada por el Ministerio Público justificaba una' sentencia condena-toria para el acusado, cuando de la misma evidencia presen-tada por el Pueblo se desprende que el accidente se debió más bien a un hecho casual, fortuito, en qu.e intervino la fata-lidad sin que mediara ninguna culpa por parte del acusado;
“Segundo: Porque la prueba de cargo rendida en el jui-cio por el gobierno no coincide con los hechos alegados en la acusación y no la sostiene en ninguno de sus aspectos;
“Tercero: Haber declarado sin lugar una moción de non suit presentada por la defensa del acusado.”
Pon ouaNto, el conflicto de la prueba, así como su sufi-ciencia, han sido resueltos ya dos veces en contra del acu-sado, primero en la corte municipal y después de celebrado un juicio de novo en la de distrito, y
Pon cuanto, después de un examen detenido de los autos, no encontramos error tan manifiesto en la apreciación de dicha prueba que exija la revocación de la sentencia apelada,
Por tanto, se confirma la sentencia que en este caso dictó la Corte de Distrito de San Juan, Distrito Segundo.
El Juez Asociado Sr. Wolf no intervino.